  Case 18-03365       Doc 33   Filed 01/18/19 Entered 01/22/19 08:19:21                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      18-03365
Danielle C Brown                              )
                                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

                      ORDER MODIFYING PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, and due notice having been given to all parties in interest,

  IT IS SO ORDERED THAT:

   1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $466 a month,
beginning February 2019 until the end of the plan, and by deferring the current trustee default to the end
of the plan.

  2. The plan base shall remain the same.




                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: January 18, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
